Raum, J., dissenting: I agree with the conclusions in Judge Simpson’s opinion in respect of the first issue, which are underscored by the dilemma with which the beneficiary would be faced annually at the time of filing her return during the long period of years when the matter of her right to trust income was in litigation. It seems highly unlikely to me that she was required by statute to guess at the future outcome of that litigation, and to report annually the income which was not in fact distributed to her at that time, and where her right thereto was open to serious doubt in the pending litigation. Cf. dissenting opinion of Friendly. J., in Commissioner v. Gordon, 382 F. 2d 499, 510-511 (C.A. 2), reversed 391 U.S. 83. In view of my conclusion as to the first issue I do not find it necessary to express any view as to the troublesome and highly doubtful second issue.